Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgment of Amendment
Acknowledgment is made of applicant's amendment, filed on 06/21/2021. The changes and remarks disclosed therein have been considered. Claims 1-4, 8, 11, 15, 18, and 20 have been amended. Therefore, claims 1-20 remain pending in the application.

Allowable Subject Matter
Claims 1-20 are allowed. 

The following is a statement of reasons for the indication of allowable subject matter: 
The closest prior art to the present invention is Guz PG PUB 20160098200.
Guz discloses a Processing-In-Memory (PIM) model in which computations related to the POPCOUNT and logical bitwise operations are implemented within a memory module and not within a host Central Processing Unit (CPU). The in-memory executions thus eliminate the need to shift data from large bit vectors throughout the entire system.
Regarding independent claim 1 (and the respective dependent claims 2-7), the prior arts of record do not disclose or suggest the combination of all the limitations in the claim and the base claim, including: perform virtual address resolution for the composite operation command for processing in memory (PIM) operations prior to transferring the composite operation command to circuitry external to the host computing device via an interface comprising a sideband channel that is separate from a memory interface used to transfer commands between the host computing device and the circuitry external to the host computing device.
Regarding independent claim 8 (and the respective dependent claims 9-13), the prior arts of record do not disclose or suggest the combination of all the limitations in the claim and the base claim, including: performing, by the host computing device, virtual address resolution for the composite operation command for processing in memory (PIM) operations prior to transferring the composite operation command to circuitry external to the host computing device via an interface comprising a sideband channel that is separate from a memory interface used to transfer commands between the host computing device and the circuitry external to the host computing device.
Regarding independent claim 14 (and the respective dependent claims 15-20), the prior arts of record do not disclose or suggest the combination of all the limitations in the claim and the base claim, including: transfer, subsequent to performance of the virtual address resolution, the logical operation command or composite operation command, or both, to the PIM capable device via an interface comprising a sideband channel that is separate from a memory interface used to transfer commands between the host computing device and the PIM capable device.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOCHUN L CHEN whose telephone number is (571)272-0941.  The examiner can normally be reached on M-F: 9AM-5:00PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Elms can be reached on 571-272-1869.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/XIAOCHUN L CHEN/Examiner, Art Unit 2824